Citation Nr: 1828691	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  12-25 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for major depressive disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	David Standridge, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had active military service from November 1963 to November 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, notification of which was mailed to the Veteran in December 2008.

The Veteran testified before the Board at an April 2015 hearing conducted at the RO.  A transcript of the hearing is included in the claims file.

This case was previously before the Board in September 2017, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran is diagnosed with major depressive disorder that is caused by service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for major depressive disorder are met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.310 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The Veteran asserts that he suffers from major depressive disorder, claimed as depression, as secondary to his service-connected disabilities.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. 439.

Significantly, the Veteran has submitted multiple medical opinions in support of his claim.  Following a January 2018 evaluation of the Veteran's claims file, including medical records and lay statements, Dr. A.H. opined that the Veteran suffers from major depressive disorder, which is ultimately caused by symptoms associated with service-connected Meniere's syndrome, tinnitus, and wrist and knee disabilities.  Likewise, in a January 2018 statement. Dr. G.F., a clinical psychologist, opined that a diagnosed of persistent depressive disorder is appropriate, and that the Veteran suffers from this disorder stemming from his service-connected disabilities.  Finally, B.M., a Licensed Clinical Social Worker, opined in a January 2018 statement that the Veteran suffers a major depression due to his severe physical limitations from service-connected hearing loss, Meniere's syndrome, wrist, and knee injuries.

"[A] Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Based on the private medical opinions discussed above, the Board concludes that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed major depressive disorder is caused by his service-connected disabilities.  As such, resolving all doubt in the Veteran's favor, the Board finds service connection for major depressive disorder is warranted.


ORDER

Entitlement to service connection for major depressive disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


